The opinion of the court was delivered by
AlleN, J.:
It is claimed that the findings in this case are contrary to the evidence, and it is especially urged that a valid dedication of the whole of the east half of block 49 was made by the statements and conduct of the owners of the land. It is not seriously contended that there was a valid statutory dedication, although it is urged that changes were made in one or more of the maps after they were originally drawn, so as to show that the southeast quarter of the block was divided into lots. The strongest facts tending to sustain the plaintiff’s theory are, that Benjamin sometimes said, in offering lots for sale, that the east half of the block was reserved for public grounds, and that a blacksmith shop and hotel were built fronting on the southeast quarter of the block. It also appears that from 1874 to 1881 these lots were not assessed for taxation, but during part of the time were marked on the assessment roll, “East half block 49, public square, exempt.” It appears that the ground remained vacant until 1881, when one of the lots was occupied by defendant’s lessees. From 1867 to 1873 inclusive, the parts of the east half of section 30 belonging to the defendant were not separately assessed, but were included under a general assessment, varying in form, in *300the different years, stated in acres, and the taxes so assessed were paid by the defendant, and from and after 1882 they were assessed by numbers, as lots, and taxes paid upon them.
It is claimed by counsel for plaintiffs in error that the trial court seems to have conceived the idea that there could not be a dedication except by writing, and that the undisputed testimony shows the intention on the part of Benjamin, as long as he was a proprietor, to dedicate the whole of the east half of the block; that McClure knew of this intention and acquiesced in it for many years, and that, irrespective of the conduct of the defendant, the acts and declarations of Benjamin amounted to a completed dedication. Of course lands may be dedicated to the public use without any written instrument executed for that purpose; but we think counsel insists on too close and narrow a construction of particular portions of the evidence. We do not think the trial court was bound to take the statements of witnesses as to the acts and declarations of Benjamin as conclusive on the question of dedication. Where a dedication is made by parol, there must generally be an acceptance by the public. (Cemetery Association v. Meninger, 14 Kas. 312.)
It was incumbent on the court to weigh all of the facts and circumstances affecting the alleged dedication occurring contemporaneously with the acts and declarations relied on. The execution and acknowledgment of a map which designated the southeast part of the block as lots is a circumstance, and a very strong one, negativing the plaintiffs’ claim. The county surveyor, Mumaw, who was called by the plaintiffs, testified that he settled in Greeley in 1859, and followed surveying at that time, and soon after that he noticed stakes about the southeast quarter of block 49, indicating that it was divided into lots of the usual size. A deed of partition, executed by the original proprietors of the town site November 7, 1860, showed Jacob Benjamin’s share to include lots 1, 2, 3, and 4, in block 49. Benjamin and wife conveyed their interest in the east half of section 30, the description of which included the lots in controversy, to the defendant on *301July 17, 1866, and at the same time delivered to him a plat, which showed the existence of these lots.
We think the recorded map and the conveyances executed within a comparatively short time after the town site was laid off furnished strong evidence in support of the defendant’s rights; and, where the finding of the court is in his favor, we must also accept his statements that these lots were assessed, and taxes thereon paid by him during the early years under a general description by acres, as before mentioned. While there is evidence in the record to support the plaintiffs’ theory of the case, it is contradicted as to essential particulars, and the trial court, exercising its unquestioned power, has resolved all doubtful questions of fact in the defendant’s favor. There is no well-defined question of law based on an undisputed state of facts presented for our consideration, and the judgment must be affirmed.
All the Justices concurring.